Citation Nr: 1202723	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-35 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to December 2, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).

(The issue of entitlement to waiver of recovery of overpayment of non-service connected disability pension benefits in the calculated amount of $23,304.00 (docket number 02-04 919A) is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for PTSD, and assigned a 100 percent disability rating, effective December 2, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

On the Veteran's August 2010 VA Form 9 [Substantive Appeal], he indicated that he wished to have a hearing before the Board.  As such, this claim is remanded to afford the Veteran the opportunity to provide testimony in support of his claim.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to schedule the Veteran for a Travel Board hearing.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


